698 F.2d 1219
82-1 USTC  P 9223
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce B. Graves and Ruth K. Graves, Petitioners-Appellantsv.Commissioner of Internal Revenue, Respondent-Appellee.
No. 81-1419.
United States Court of Appeals, Sixth Circuit.
January 28, 1982.

1
Before EDWARDS, Chief Judge;  MARTIN, Circuit Judge;  and REED, District Judge.*

Order

2
Petitioners request permission to appeal in forma pauperis from the Tax Court decision.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioners are active Quakers and adhere to the principles of total nonviolence espoused by the Religious Society of Friends.  They claimed a war tax credit of $5,119 on their joint return for 1977 which was disallowed by respondent in the statutory notice of deficiency.  Petitioners contested the finding arguing that they were not obligated to pay that portion of their Federal income tax which would be used for military purposes.  Petitioners also contended that payment of tax to be used for military purposes would amount to a war crime by petitioners under the Nuremberg Trial Rule.  The Commissioner denied the claims noting that the petitioners had previously presented the same claims to the Tax Court.  That decision was armed by this Court in Graves v. C.I.R., 579 F.2d 392 (6th Cir.), cert. denied, 440 U.S. 946 (1979).  Under these circumstances the Commissioner determined that $500 in damages be awarded to the Government pursuant to 26 U.S.C. 6673.


4
Courts have consistently disallowed deductions taken by taxpayers for the part of their taxes which they estimated to be attributable to military expenditures and to which they objected because of their religious, moral, and ethical objections to war.  See Graves v. C.I.R., supra;  Autenrieth v. Cullen, 418 F.2d 586, 588 (9th Cir.1969), cert. denied, 397 U.S. 1036 (1970);  Greenberg v. Commissioner, 73 T.C. 806, 810 (1980).


5
Furthermore, it appears that 26 U.S.C. Sec. 6673 was intended to apply to situations such as this where a taxpayer continues to bring the same appeal to the Court after having been informed that the basis for such appeal is groundless.    Greenberg v. Commissioner, supra.


6
It is therefore ORDERED that the motion to proceed in forma pauperis be and hereby is denied.  It is further ORDERED that the judgment of the Tax Court be affirmed pursuant to Rule 9(d)3, Rules of the Sixth Circuit, because the questions on which the decision depends are so unsubstantial as not to need further argument.



*
 The Honorable Scott Reed, Judge, U.S. District Court for the Eastern District of Kentucky, sitting by designation